Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (US 2021/0243007) in view of Pratt (US 2019/0384932)
Kramer teaches
1. A user apparatus connectable to a block chain system, the user apparatus comprising: a memory; a communication interface; and at least one processor configured to: 
divide a block chain consisting of a plurality of blocks into an active area and an inactive area based on a predefined standard, store blocks included in the active area in a first portion of the memory (par. 4, 9-10, 45-46, 52-53, 59), 
based on a transaction occurring in the block chain system, record information of the transaction in the blocks stored in the first portion of the memory (Fig. 4, claim 10, par. 4, 9-10, 45-46, 52-53), and 
Kramer is silent to control the communication interface to transmit transaction information satisfying a predefined condition among the transaction information stored in the first portion of the memory to a manager apparatus included in the block chain system.
Pratt teaches that transactions are generated by various managing entities, transmitted over the network and included into blocks, made permanent by the blockchain ledger 400 Each 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pratt for managing and accessibility of the transactions in the blockchain network.
Re claim 5.1, although Kramer being silent to wherein the at least one processor is further configured to: store at least one of the transaction information included in the inactive area in a third portion of the memory according to a request of the manager apparatus, this is an obvious extension of the combined teachings since it is well known that a typical storage device can have many storage areas.
Re claim 11, 15, see discussion regarding claims above.
Allowable Subject Matter
Claim(s) 2-4, 6-10, 12-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach all limitations as detailed in claims 2-4, 6-10, 12-14, 16-20 in conjunction with other limitations recited in the parent claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887